Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-149406, filed on 08 Aug 2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August 7, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.
	In response to the Applicant’s argument pertaining to “Brand describes a "calibration" performed for accurate measurement prior to the start of the measurement, and not a comparison with reference data of rigidity distribution prepared in advance as recited in Applicant's claim 1: comparison of measurement data of rigidity distribution at the multiple points based on measurement results from the measurer with reference data of rigidity distribution prepared beforehand.” The Examiner respectfully disagrees. The calibration performed by Brand is done by comparing the expected value of the reaction force (rigidity distribution) and the calibrated value (reference data). The device 27 continuously compares the measured reaction force (rigidity distribution) and the calibration value. The calibration is performed beforehand.
5.	In response to the Applicant’s argument pertaining to “But Yamada fails to disclose at least: comparison of measurement data of rigidity distribution at the multiple points based on with reference data of rigidity distribution prepared beforehand; or "the measurer is configured to apply a load to the contact strip in the thickness direction to measure rigidity of the overhead contact line contact assembly from outside of the collector head.” The Examiner respectfully disagrees. As mentioned in para. 5 above, the calibration performed by Brand is done by comparing the expected value of the reaction force (rigidity distribution) and the calibrated value (reference data). The device 27 continuously compares the measured reaction force (rigidity distribution) and the calibration value. The calibration is performed beforehand. Brand further teaches applying load to the contact strip using the pantograph lifting device 9 that is outside the collector head. The contact force equivalent is the load that is applied and measured in the up and down (thickness direction).
	Applicant’s arguments with respect to newly added limitations are addressed in the rejection as set forth below.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brand et al (US6418397B1) (herein after Brand et al), and further in view of Yamada et al (US9221344B2) (herein after Yamada et al).

	In Re Claim 1, Brand et al teaches, an inspection device (Fig 2, Col. 6, Ln. 30-31: According to the invention, in the variation shown in FIG. 2, one of the illustrated resilient deformation bodies 11); comprising: an overhead contact line contact assembly (Fig 1, Col. 6, Ln. 3: rocker frame 5), wherein the overhead contact line contact assembly includes a contact strip (Fig 1, Col. 6, Ln. 3: parallel contact strips 6) and springs (Fig 2, Col. 7, Ln. 66: spring arrangement 14) elastically supporting the contact strip (Fig 2, Col. 6, Ln. 64-66: permits a relative motion between the partial bodies 12 and 13 in the direction of the entering contact force F); the inspection device comprising: a measurer (Fig 3, Col. 6. Ln. 56: control device 10; Fig 3, Col. 7, Ln. 25: fiber-optic reflex sensor 19; “control device 10 and fiber-optic reflex sensor 19 are the measurer”) configured to measure rigidity of the overhead contact line contact assembly in a thickness direction of the contact strip (Fig 3, Col. 7, Ln. 28-31: the fiber-optic reflex sensor 19 detects the change in the reflected light flux, which occurs because of a change in the distance a between the first insert 20 and the reflection surface 26 due to a change in the contact force F) at multiple points (Fig 3, Col. 8, Ln. 66 - Col. 9, Ln. 4: The invention is not limited to electrical railway vehicles, or to single-arm pantographs or pantographs with or without a rocker, and with one or two contact strips of the illustrated type, but can also be applied to pantographs having a completely-different design of, for example, the shoe, contact strip, contact-strip support and/or lifting drive); wherein the measurer is configured to apply a load to the contact strip in the thickness direction to measure rigidity of the overhead contact line contact assembly from outside of the collector head (Fig 1, Col. 6. Ln. 59-59: the device 27 for controlling and processing sensor signals transmits and receives electrically separate-potential signals on fiber-optic paths, and can therefore be built into the control of the electrical railway vehicle 2 at an arbitrary 55 location, and at the opposite potential, and can supply the control device 10 of the pantograph lifting drive 9 with the contact-force-equivalent signals 28, or desired commands 29 that change the contact force, at the conventional control-signal potential; “control device 10(the measurer) applies  the contact-force-equivalent(the load), change in the distance a between the first insert 20 and the reflection surface 26 due to a change in the contact force F is the thickness direction up and down, the fiber-optic reflex sensor 19 (the measurer) detects the change in the reflected light flux (measuring the rigidity of the overhead contact line) outside the collector head(rocker frame 5) ”); and a determiner (Fig 3, Col. 7, Ln. 31-32: the device 27) configured to determine whether an abnormality has occurred (Fig 3, Col. 7, Ln. 33-37: recognizes a change in the distance a between the inserts 20 and 21 of the relevant fiber-optic reflex sensor 19 from the change in the light-flux difference between the transmitted light beam 24 and the received light beam 25); by comparison of measurement data of rigidity distribution at the multiple points (Fig 3, Col. 8, Ln. 66 - Col. 9, Ln. 4: The invention is not limited to electrical railway vehicles, or to single-arm pantographs or pantographs with or without a rocker, and with one or two contact strips of the illustrated type, but can also be applied to pantographs having a completely-different design of, for example, the shoe, contact strip, contact-strip support and/or lifting drive) based on measurement results from the measurer with reference data of rigidity distribution prepared beforehand (Fig 3, Col. 7, Ln. 31-33: so the device 27 for controlling and processing sensor signals, after being calibrated appropriately).
	Brand et al fails to teach, for a collector head, wherein the collector head comprises; wherein the contact strip includes electrically-conductive strip pieces aligned in a series in a longitudinal direction, on an axis parallel to the juxtaposition direction of the strip pieces; in the collector head.
	In analogous art, Yamada et al teaches, for a collector head (Figs 1A, 1B, Col. 5, Ln. 62: collector shoe (a shoe body) 9), wherein the collector head comprises; wherein the contact strip includes electrically-conductive strip pieces (Figs 1A, 1B, Col. 6, Ln. 65-66: As shown in FIGS. 1A and 1B, the contact plate 13 is a plate-shaped member formed of a metal or carbon) aligned in a series in a longitudinal direction, on an axis parallel to the juxtaposition direction of the strip pieces (Figs 1A, 3B, Col. 7, Ln. 12-14: As shown in FIGS. 1A to 3B, the contact plate 13 is a contact plate divided into a plurality of pieces in the longitudinal direction); in the collector head (Figs 1A, 1B, Col. 5, Ln. 62: collector shoe (a shoe body) 9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Brand et al to include the disclosure of a collector head, with includes electrically-conductive strip pieces aligned in a series in a longitudinal direction, on an axis parallel to the juxtaposition direction of the strip pieces taught by Yamada et al, for the benefit of easily inspecting the contact strips [Yamada et al: Col. 21, Ln. 31-34: Further, since the contact plate assembly 12 can be assembled in a short time, costs needed for inspection of the contact plate assembly 12 or exchange of components can be reduced and recyclability can be improved.]

	In Re Claim 2, Brand et al in view of Yamada et al teach the limitations of claim 1, which this claim depends on.
	Yamada et al further teaches, wherein the collector head further comprises a deflection plate (Figs 2-6, Col. 6, Ln. 56: a resilient part 15) that is located between the strip pieces (Figs 4-6, Col. 9, Ln. 6-10: As shown in FIGS. 4 to 6, a lower surface of the resilient part 15 comes in contact with an upper surface of the conductive part 16, and upper surfaces of the movable guide part 17, the interval adjustment part 22 and the resilient support part 26) and the springs (Figs 2, 5, Col. 6, Ln. 29: a resilient support part 26), and is deformable in a thickness direction of the deflection plate (Figs 2-6, Col. 8, Ln. 31-33: The resilient part 15 shown in FIGS. 2 to 6 is a member resiliently deformed according to movement of the contact plate 13 in the upward and downward direction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Brand et al in view of Yamada et al disclose to include the disclosure of a collector head comprising a deflection plate that is located between the strip pieces and the springs, and is deformable in a thickness direction of the deflection plate taught by Yamada et al for the benefit of easily inspecting the contact strips [Yamada et al: Col. 21, Ln. 31-34: Further, since the contact plate assembly 12 can be assembled in a short time, costs needed for inspection of the contact plate assembly 12 or exchange of components can be reduced and recyclability can be improved.]

	In Re Claim 3, Brand et al in view of Yamada et al teach the limitations of claim 1, which this claim depends on.
	Brand et al further teaches, wherein the measurer comprises: a displacement sensor (Fig 3, Col. 7, Ln. 25: fiber-optic reflex sensor 19) configured to measure a displacement of the contact strip in its thickness direction of the contact strip (Fig 3, Col. 7, Ln. 28-31: the fiber-optic reflex sensor 19 detects the change in the reflected light flux, which occurs because of a change in the distance a between the first insert 20 and the reflection 30 surface 26 due to a change in the contact force F); and a load sensor (Fig 3, Col. 7, Ln. 25: fiber-optic reflex sensor 19) configured to measure a load applied on the contact strip in its thickness direction of the contact strip (Fig 3, Col. 7, Ln. 51-65: According to another embodiment of the invention (not shown), the fiber-optic reflex sensor 19 in the resilient deformation body 11 is embodied such that the reflection surface 26 does not extend orthogonally, but parallel, to the direction of the entering contact force, so a deformation of the resilient deformation body 11 effects a shift in the reflection surface 26, in which the distance a from the first insert 20 remains unchanged. In the process, the reflection surface 26 should be disposed, for example, such that its edge is displaced by the overlap region of the transmitted light beam 24 and the received light beam 25 shown in FIG. 3. The fiber-optic reflex sensor 19 thereby detects the change in the reflected light flux that is effected by a change in the reflecting component of the reflection surface 26 due to a change in the contact force F).

	In Re Claim 4, Brand et al in view of Yamada et al teach the limitations of claim 1, which this claim depends on.
	Brand et al further teaches, wherein the determiner is configured to determine an abnormality occurring portion in the collector head based on results of a comparison between measurement data and reference data (Fig 3, Col. 7, Ln. 31-37: the device 27 for controlling and processing sensor signals, after being calibrated appropriately, recognizes a change in the distance a between the inserts 20 and 21 of the relevant fiber-optic reflex sensor 19 from the change in the light-flux  difference between the transmitted light beam 24 and the received light beam 25).

	In Re Claim 5, Brand et al teaches, an inspection method (Fig 2, Col. 5, Ln. 15-24: A significant advantage of the invention is that the devices of the invention can easily be modified for applications in other technical fields in which forces, but also pressures and accelerations, between components set at a high-voltage potential are to be measured. In contrast to conventional measuring methods employing strain gauges and the potentiometric formation of measured values, or piezoelectric force recorders, the outlay for the measuring arrangement and for the signal conversion, transmission and processing can be greatly reduced.); comprising processes of: wherein the collector head comprises an overhead contact line contact assembly (Fig 1, Col. 6, Ln. 3: rocker frame 5), wherein the overhead contact line contact assembly includes a contact strip (Fig 1, Col. 6, Ln. 3: parallel contact strips 6) and springs (Fig 2, Col. 7, Ln. 66: spring arrangement 14) and springs (Fig 2, Col. 7, Ln. 66: spring arrangement 14) elastically supporting the contact strip (Fig 2, Col. 6, Ln. 64-66: permits a relative motion between the partial bodies 12 and 13 in the direction of the entering contact force F.); the inspection method comprising processes of: measuring rigidity of the overhead contact line contact assembly in a thickness direction of the contact strip (Fig 3, Col. 7, Ln. 28-31: the fiber-optic reflex sensor 19 detects the change in the reflected light flux, which occurs because of a change in the distance a between the first insert 20 and the reflection surface 26 due to a change in the contact force F) at multiple points (Fig 3, Col. 8, Ln. 66 - Col. 9, Ln. 4: The invention is not limited to electrical railway vehicles, or to single-arm pantographs or pantographs with or without a rocker, and with one or two contact strips of the illustrated type, but can also be applied to pantographs having a completely-different design of, for example, the shoe, contact strip, contact-strip support and/or lifting drive); by applying a load to the contact strip in the thickness direction to measure rigidity of the overhead contact line contact assembly from outside of the collector head (Fig 1, Col. 6. Ln. 59-59: the device 27 for controlling and processing sensor signals transmits and receives electrically separate-potential signals on fiber-optic paths, and can therefore be built into the control of the electrical railway vehicle 2 at an arbitrary 55 location, and at the opposite potential, and can supply the control device 10 of the pantograph lifting drive 9 with the contact-force-equivalent signals 28, or desired commands 29 that change the contact force, at the conventional control-signal potential; “control device 10(the measurer) applies  the contact-force-equivalent(the load), change in the distance a between the first insert 20 and the reflection surface 26 due to a change in the contact force F is the thickness direction up and down, the fiber-optic reflex sensor 19 (the measurer) detects the change in the reflected light flux (measuring the rigidity of the overhead contact line) outside the collector head(rocker frame 5) ”); and determining whether an abnormality has occurred (Fig 3, Col. 7, Ln. 33-37: recognizes a change in the distance a between the inserts 20 and 21 of the relevant fiber-optic reflex sensor 19 from the change in the light-flux difference between the transmitted light beam 24 and the received light beam 25); by comparison of measurement data of rigidity distribution at the multiple points (Fig 3, Col. 8, Ln. 66 - Col. 9, Ln. 4: The invention is not limited to electrical railway vehicles, or to single-arm pantographs or pantographs with or without a rocker, and with one or two contact strips of the illustrated type, but can also be applied to pantographs having a completely-different design of, for example, the shoe, contact strip, contact-strip support and/or lifting drive) based on measurement results obtained in the measuring process with reference data of rigidity distribution prepared beforehand (Fig 3, Col. 7, Ln. 31-33: so the device 27 for controlling and processing sensor signals, after being calibrated appropriately).
	Brand et al fails to teach, of a collector head; wherein the contact strip includes electrically-conductive strip pieces aligned in a series in a longitudinal direction, on an axis parallel to the juxtaposition direction of the strip pieces; in the collector head.
	In analogous art, Yamada et al teaches, of a collector head (Figs 1A, 1B, Col. 5, Ln. 62: collector shoe (a shoe body) 9), wherein the collector head comprises; wherein the contact strip includes electrically-conductive strip pieces (Figs 1A, 1B, Col. 6, Ln. 65-66: As shown in FIGS. 1A and 1B, the contact plate 13 is a plate-shaped member formed of a metal or carbon) aligned in a series in a longitudinal direction, on an axis parallel to the juxtaposition direction of the strip pieces (Figs 1A, 3B, Col. 7, Ln. 12-14: As shown in FIGS. 1A to 3B, the contact plate 13 is a contact plate divided into a plurality of pieces in the longitudinal direction); in the collector head (Figs 1A, 1B, Col. 5, Ln. 62: collector shoe (a shoe body) 9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Brand et al to include the method disclosure of a collector head, with includes electrically-conductive strip pieces aligned in a series in a longitudinal direction, on an axis parallel to the juxtaposition direction of the strip pieces taught by Yamada et al, for the benefit of easily inspecting the contact strips [Yamada et al: Col. 21, Ln. 31-34: Further, since the contact plate assembly 12 can be assembled in a short time, costs needed for inspection of the contact plate assembly 12 or exchange of components can be reduced and recyclability can be improved.]

	In Re Claim 6, Brand et al in view of Yamada et al teach the limitations of claim 3, which this claim depends on.
	Brand et al further teaches, the inspection device for a collector head according to claim 3, wherein the load sensor is configured to measure a reaction force received from the contact strip. (Fig 3, Col. 7, Ln. 28-31: the fiber-optic reflex sensor 19 detects the change in the reflected light flux, which occurs because of a change in the distance a between the first insert 20 and the reflection 30 surface 26 due to a change in the contact force F; “detecting the change in the reflected light flux is due to measuring the contact force F (reaction force)”)

	In Re Claim 7, Brand et al in view of Yamada et al teach the limitations of claim 5, which this claim depends on.
	Brand et al further teaches, the inspection method of a collector head according to claim 5, wherein the measuring process comprises: measuring a displacement of the contact strip in its thickness direction of the contact strip using a displacement sensor (Fig 3, Col. 7, Ln. 28-31: the fiber-optic reflex sensor 19 detects the change in the reflected light flux, which occurs because of a change in the distance a between the first insert 20 and the reflection 30 surface 26 due to a change in the contact force F; “the distance (the displacement); thickness direction of the contact strip (thickness direction is up and down); fiber-optic reflex sensor 19 (the displacement sensor)”); and measuring a load received from the contact strip using a load sensor. (Fig 3, Col. 7, Ln. 28-31: the fiber-optic reflex sensor 19 detects the change in the reflected light flux, which occurs because of a change in the distance a between the first insert 20 and the reflection 30 surface 26 due to a change in the contact force F; “the contact force F (the load) is measured using fiber-optic reflex sensor 19 (the load sensor)”)

Conclusion
Wesche et al (US2010/0322465A1) A system for evaluating the condition of a pantograph, the system comprising: a track-side pantograph monitoring station that captures one or more images of a pantograph, while a locomotive comprising the pantograph is in normal service; a station management system that analyses one or more images captured at the monitoring site and determines the condition of the pantograph; and a user interface that controls the system and presents the results of the analysis to the user. A user may control the track-side monitoring station and station management system remotely.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866